Citation Nr: 0830957	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel





INTRODUCTION

The veteran served on active duty from May 1973 to February 
1974.  He subsequently served in the Oklahoma Army National 
Guard from April 1990 to April 1996, and he was ordered to 
active duty from November 1990 to June 1991 and from January 
1992 to August 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2008.  That development was completed, and the case has since 
been returned to the Board for appellate review.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was found to have tinea versicolor on his 
official service entrance medical examination, and thus, he 
had a skin disorder that preexisted his entrance into active 
service.

3.  The veteran has not been shown by competent medical 
evidence to currently have a skin disorder that is related to 
any aggravation during service of his preexisting tinea 
versicolor or otherwise etiologically related to his military 
service.




CONCLUSION OF LAW

A skin disorder was not aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
October 2002, prior to the initial decision on the claim in 
August 2004, as well as in May 2007, November 2007, and March 
2008.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the October 2002, May 2007, and 
March 2008 letters stated that the evidence must show that 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the November 2005 statement of the case (SOC) 
and the May 2007 and May 2008 supplemental statements of the 
case (SSOC) notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2002, May 2007, and 
March 2008 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA was requesting all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2002, May 2007, and March 2008 letters notified him 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The October 2002 and May 2007 letters also 
requested that she complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on his 
behalf.  In addition, the October 2002, May 2007, and March 
2008 letters stated that it was the veteran's responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2007, November 2007, and March 2008 letters as 
well as the May 2008 SSOC informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letters and SSOC 
also explained how disability ratings and effective dates 
were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  He was also afforded VA examinations in May 2004 and 
April 2008 in connection with his claim for service 
connection for a skin disorder.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995). To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease." 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

For the purposes of this case, periods of inactive duty for 
training are not for consideration because service connection 
may be granted for disability resulting only from injuries 
incurred or aggravated during such periods, not disability 
resulting from diseases, such as a skin disease. 38 U.S.C.A. 
§ 101(23), (24); see McManaway v. West, 13 Vet. App. 60, 67 
(1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law 
"permits service connection for persons on inactive duty 
[training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  Moreover, the advantage of 
certain evidentiary presumptions, provided by law, that 
assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period of active or inactive duty for 
training. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the claimant to show that he or she became disabled from 
an injury or disease incurred in line of duty during ACDUTRA 
or from an injury incurred in line of duty during INACDUTRA.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a skin 
disosrder.  At the outset, the Board notes that the 
presumption of soundness does not apply, as the veteran was 
noted to have tinea versicolor at the time of his enlistment 
examination in April 1973.  Therefore, the veteran had a skin 
disorder prior to his period of military service.  As such, 
the Board notes that the concerns addressed by the General 
Counsel's opinion regarding whether the presumption of 
soundness can be rebutted are not present in this case and 
that the Board's adjudication of this claim for service 
connection may proceed based on aggravation.

Having determined that the veteran had a preexisting skin 
disorder, the Board must then determine whether there had 
been any worsening of the disability during service, and if 
so, whether this worsening constitutes an increase in 
disability.  The veteran's service medical records do show 
that he later sought treatment in May 1973 at which time he 
complained of his legs itching due to his wool socks.  He was 
also seen in July 1973 at which time the provisional 
diagnosis was fungus origin versus erythematosus dry rash.  
However, the Board notes that aggravation for purposes of 
entitlement to VA compensation benefits requires more than 
that a preexisting disorder become intermittently symptomatic 
during service.  There must be permanent advancement of the 
underlying pathology.  

The remainder of the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
skin disorder.  In fact, his April 1991 release from active 
duty examination found his skin to be normal.  Moreover, the 
veteran did not seek treatment immediately following his 
separation from service or for several years thereafter.  
Following the veteran's periods of active duty service, an 
examination was conducted in October 1994 during his service 
with the Oklahoma Army National Guard, which once again found 
him to have recurrent tinea versicolor on his abdomen and 
upper right extremity.  However, the examiner merely 
indicated that the veteran's tinea versicolor was still 
present.  There was no indication that the disorder had 
actually worsened.

The Board also finds the April 2008 VA examiner's opinion to 
be significant.  The examiner observed that the veteran's 
tinea versicolor preexisted his military service.  She noted 
that the disorder is contagious person to person and that 
contact with fellow military personnel could have caused a 
flare-up of the disorder.  She also indicated that the 
military provided the conditions in which the fungus tends to 
recur.  However, the examiner opined that the veteran's 
military service was not likely to have aggravated his tinea 
versicolor or seborrheic dermatitis.  Moreover, she stated 
that both disorders were currently inactive.  

Based on the foregoing, the Board finds that the veteran's 
tinea versicolor was not aggravated by service. 38 C.F.R. § 
3.306(b) (aggravation may not be conceded where the 
disability underwent no increase in severity during service).  
Accordingly, the Board concludes that the preponderance of 
evidence is against the veteran's claim for service 
connection for a skin disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a skin disorder is not warranted.


ORDER

Service connection for a skin disorder is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


